Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Elvira Garcia appeals the district court’s order denying her motion for summary judgment and granting the Appellee’s motion for summary judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm the judgment of the district court. Garcia v. The Hartford, No. 1:11-cv-00045-WDQ, 2012 WL 369583 (D.Md. Jan. 31, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.